Appeals from order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered October 28, 2009, which vacated a stay of disclosure and directed immediate discovery, and order, same court and Justice, entered November 24, 2009, wherein the Justice recused herself from the matter, unanimously dismissed, without costs, as taken from nonappealable orders.
The discovery order, issued after a discovery conference, is not appealable as of right (Sidelev v Tsal-Tsalko, 52 AD3d 398 [2008]). Also, the court’s sua sponte recusal order is not appeal-able as of right because it did not decide a motion made on notice (see Sholes v Meagher, 100 NY2d 333 [2003]). Concur— Gonzalez, P.J., Moskowitz, Freedman, Richter and Román, JJ.